Citation Nr: 1002697	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  07-08 980	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from November 1942 to October 
1945.  The Veteran died in October 1991.  The appellant is 
the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which found that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for the cause of the Veteran's death.  In December 
2009, the appellant testified at a videoconference hearing at 
the RO before the undersigned Veterans Law Judge.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c), and due to the 
appellant's advanced age.  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The issue of service connection for the cause of the 
Veteran's death is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if additional action is required on her part.


FINDINGS OF FACT

1. In November 2002, the appellant filed a request to reopen 
her claim.  By January 2003 rating decision, the RO found 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the Veteran's death.  The appellant did not appeal 
and that decision was final.  The January 2003 RO decision 
was the last final disallowance of the claim for service 
connection for the cause of the Veteran's death.

2. The additional evidence added to the record since the RO's 
January 2003 decision was not previously submitted to agency 
decisionmakers, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim for service connection for the 
cause of the Veteran's death. 


CONCLUSION OF LAW

New and material evidence has been submitted since the final 
January 2003 RO rating decision, and, thus, the claim for 
service connection for the cause of the Veteran's death is 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA provisions have since been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  This change in the law is applicable to all 
claims filed on or after the date of enactment, or filed 
before the date of enactment and not yet final as of that 
date.  The Board has considered the VCAA provisions with 
regard to the matter on appeal but finds that, given the 
favorable action taken below as to the issue of reopening, no 
further analysis of the development of this claim is 
necessary at the present time.

II. Factual Background and Analysis

To reopen a claim following a final decision, the claimant 
must submit new and material evidence.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  Amendments to §3.156, changing the 
standard for finding new and material evidence, are 
applicable in this case, because the appellant's claim to 
reopen was filed after August 29, 2001, the effective date of 
the amendment.  66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

By April 1992 rating decision, the RO denied service 
connection for the cause of the Veteran's death essentially 
based on findings that the disease causing the Veteran's 
death was not diagnosed during military service nor was there 
evidence of a cardiovascular condition within one year 
following discharge.  The RO also noted that there was no 
evidence of a relationship between his cause of death and his 
service-connected disabilities.  The evidence of record at 
that time included the Veteran's service treatment records 
(STRs), a December 1947 VA examination report and the 
Veteran's certificate of death.

By January 2003 rating decision, the RO denied the 
appellant's claim, finding that new and material evidence had 
not been submitted to reopen a claim of entitlement to 
service connection for the cause of the Veteran's death.  The 
additional evidence of record at the time of the January 2003 
RO rating decision included private hospitalization records 
and the appellant's statements.  STRs showed that in October 
1944, the Veteran was evaluated by a Medical Board and it was 
noted that he had a good combat record and had been wounded 
in February 1944, but returned to duty and forced himself to 
carry on.  After the death of a close friend three weeks 
prior, he felt depressed and acutely afraid, and had a 
feeling of guilt and self-denunciation at leaving his outfit, 
which added to his depression.  After hospitalization, the 
Veteran had improved considerably but was not able to return 
to combat duty.  The diagnosis was psychoneurosis, anxiety 
state, moderate, manifested by tension, loss of self 
confidence, and depression, battle incurred.  The Medical 
Board determined that the Veteran was unfit for full military 
duty and recommended no combat duty.  

Treatment records showed that on October 16, 1991 the Veteran 
was hospitalized at St. John Medical Center after complaining 
of angina.  It was noted that he had severe minimal effort 
angina.  Five days later he died in the operating room while 
undergoing an extensive bowel resection.  The final diagnoses 
were cardiogenic shock secondary to severe arteriosclerotic 
cardiovascular disease, status post coronary bypass 
procedure; septic shock, secondary to bowel necrosis; and 
respiratory failure.  

The Certificate of Death reflects that the Veteran died in 
October 1991 at age 69.  The immediate causes of death were 
listed as gangrene of intestine and myocardial infarction, 
due to or as a consequence of arteriosclerotic cardiovascular 
disease.  An autopsy was not performed.

During the Veteran's lifetime, service connection was 
established for the residuals of a gunshot wound to the left 
hand, evaluated as 20 percent disabling at the time of death, 
and the residuals of a gunshot wound to the right arm, 
involving Muscle Group V, evaluated as 10 percent disabling 
at the time of death.  The combined rating at the time of 
death was 30 percent disabling.

Based on this evidence, by January 2003 rating decision, the 
RO found that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for the cause of the Veteran's death.  The RO 
concluded that the competent medical evidence of record 
failed to show that the Veteran's service-connected 
disabilities caused or contributed to his death, that his 
STRs failed to show a diagnosis of the disease that caused 
his death, and that there was no medical evidence showing a 
diagnosis of heart disease within one year following his 
separation from service.  The appellant was notified of the 
January 2003 rating decision, but she did not file a notice 
of disagreement with that decision.  Thus, the January 2003 
RO rating decision became final.  It is the last final 
disallowance of the claim for service connection for the 
cause of the Veteran's death.  

Evidence submitted subsequent to the RO's January 2003 rating 
decision includes a letter from a private physician, Dr. 
Craig; testimony from the appellant; and statements from the 
appellant.  

For the purpose of determining whether evidence is new and 
material, the credibility of the evidence is presumed.  Cox 
v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  To that end, the Board notes that 
in the letter dated in July 2005, Dr. Craig indicated he had 
reviewed the Veteran's service treatment records, including 
the diagnosis of psychoneurosis, anxiety state, manifested by 
tension, loss of self-confidence, and depression, and battle 
incurred.  Dr. Craig indicated that at the time of World War 
II this was characterized as battle fatigue, but that today 
this would be diagnosed as post-traumatic stress disorder 
(PTSD).  Dr. Craig opined, based on the Veteran's records, 
that the diagnosis was PTSD at the time of discharge and that 
the Veteran's coronary vascular disease was "related to" 
PTSD.  

The Board concludes that the evidence submitted since January 
2003 is new, in that it has not been previously considered 
and is not cumulative.  The letter from Dr. Craig, dated in 
May 2003, is also material to the claim for service 
connection for the cause of the Veteran's death, as it 
addresses the issue of whether the Veteran may have had a 
psychiatric disability during service that may related to the 
cause of his death, and therefore does relate to an 
unestablished fact necessary to substantiate the claim.  
Moreover, it raises a reasonable possibility of 
substantiating the claim, as it pertains to the significant 
question of whether the Veteran had a psychiatric disorder 
related to service and related to the cause of his death.  
Therefore, the Board finds that that new and material 
evidence has been submitted since the January 2003 RO 
decision, and concludes that the claim for service connection 
for the cause of the Veteran's death is reopened.  The record 
reflects that a VA opinion has yet to be obtained regarding 
whether the cause of the Veteran's death may be related to 
service.  Thus, a remand is warranted.


ORDER

The claim for service connection for the cause of the 
Veteran's death is reopened, and, to this extent only, the 
appeal is granted.


REMAND

The appellant contends that the cause of the Veteran's death 
is related to his military service.  She claims that he was 
diagnosed with psychoneurosis in service, which would have 
been diagnosed as PTSD today, and that PTSD caused undue 
strain on his heart which lead to his heart attack which 
caused his death.  

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.12(a).  For a service-connected disability to 
be the principal cause of death, it must singly or with some 
other condition be the immediate or underlying cause, or be 
etiologically related.  38 C.F.R. § 3.12(b).  For a service- 
connected disability to constitute a contributory cause, it 
must have contributed substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).

According to the official certificate of death, the immediate 
cause of the Veteran's death in October 1991 was gangrene of 
the intestine and myocardial infarction, due to or as a 
consequence of arteriosclerotic cardiovascular disease.  

At the time of the Veteran's death, service connection had 
been established for a gunshot wound of the left hand and a 
gunshot wound of the right arm.  

On initial review of this claim, it appears clear that none 
of the service-connected disabilities listed above was the 
immediate or underlying cause of death or etiologically 
related thereto.  However, further review of the claims file 
raises a question as to whether any of the diseases listed on 
the death certificate as the immediate cause or significant 
condition leading to the Veteran's death were incurred in or 
aggravated by his military service, even though none of them 
had been adjudicated as service connected during his 
lifetime.

In this context, review of the Veteran's service treatment 
records reveals that he was diagnosed with psychoneurosis in 
service.  A private doctor, Dr. Craig, indicated this would 
be a diagnosis of PTSD today, and that the Veteran's coronary 
vascular disease was related to PTSD.  Dr. Craig, however, 
provided no supporting rationale for this opinion.  Since the 
claim for service connection has been reopened, the Board 
finds that a VA medical opinion is necessary in order to make 
a decision on the merits of the claim.  Thus, pursuant to 
VA's duty to assist, on remand, this matter must be submitted 
in order to obtain an appropriate VA medical opinion that 
addresses whether the Veteran's in-service psychiatric 
complaints and diagnosis may be related to his 
arteriosclerotic cardiovascular disease, which caused his 
myocardial infarction, which caused his death.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159 (c)(4).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Request that a VA physician review the 
claims file, to specifically include the 
May 2003 letter from Dr. Craig, and 
provide an opinion regarding the following 
questions.

a.  Is it at least as likely as not (i.e., 
to a 50-50 degree of probability or more) 
that the Veteran's in-service psychiatric 
complaints and in-service diagnosis of 
psychoneurosis were causally or 
etiologically related to the 
arteriosclerotic cardiovascular disease 
listed on his death certificate as causing 
a myocardial infarction which, along with 
gangrene of the intestine, was listed as 
the immediate cause of death, or is such a 
causal or etiological relationship 
unlikely (i.e., less than a 50 percent 
probability)?

b.  Note: As used above, the term "at 
least as likely as not" does not mean 
merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.

c.  A rationale must be provided in 
support of all opinions provided.  If the 
questions listed above cannot be answered 
on a medical or scientific basis and 
without invoking processes relating to 
guesses or judgment based upon mere 
conjecture, the reviewer should clearly 
and specifically so specify in the report, 
and explain why this is so.

2.  Thereafter, the issue on appeal should 
be readjudicated.  If any benefit sought 
on appeal is not granted to the 
appellant's satisfaction, the appellant 
and her representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


